Appeal from judgment, Supreme Court, New York County (Micki Scherer, J., on the motion; Bonnie Wittner, J., at trial and sentence), rendered January 11, 2002, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree, and imposing sentence, held in abeyance, and the matter remanded to Supreme Court, New York County, for a Wade hearing.
Defendant was arrested on a Manhattan street. His omnibus motion included an application to suppress identification evidence. This was prompted by a statement in the District Attorney’s voluntary disclosure form that there had been an identifying witness. In support of his motion, defendant alleged in detail that the identification procedure had been arranged by the police, and that such procedure had been unduly suggestive. Although the People countered this contention in their opposition papers, defendant’s moving papers were sufficient to create an issue of fact requiring resolution at a hearing (see CPL 710.60 [4]). Accordingly, we remand this matter to Supreme Court for a Wade hearing, and hold the appeal from the judgment in abeyance pending the disposition of defendant’s suppression motion on remand. Concur—Rosenberger, J.E, Lerner, Friedman and Marlow, JJ.